DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6, 8-10, 12, 21-23, 25, 27-28 and 31-37 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 34, there is a lack of written description in the specification for “estimating geometric and acoustic properties of the duct.” The specification only discloses processing based on the geometric arrangement of the sensors and loudspeakers, not the geometric properties of the duct.
Claim 35 is rejected for being dependent on claim 34.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8-10, 12, 21-23, 25, 27-28 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is meant by “the sound filed passes through… the sensor.” The limitation currently reads as the sensor being acoustically transparent like the first and second faces of the acoustically transparent loudspeaker. However, this is not disclosed in the specification and would be considered new matter. For the purposes of examination this limitation is being interpreted as the sound field is picked up by the sensor.
Claims 2, 6, 8-10, 12, 21-23, 25, 27-28 and 31-37 are rejected for depending on claim 1 above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, 12, 21, 23 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard (WO 2018/128980 A1).
As to claim 1, Barnard discloses a speaker-sensor system (Fig. 3), comprising: 
an acoustically transparent loudspeaker having a first face and a second face (¶0006 and ¶0041, Figs. 3 and 9. “An active noise control system includes a solid state transducer with advanced thin-film materials, such as an array of carbon nanotube wires, porous carbon foams, freestanding graphene, graphene on a substrate, an array of metal nanowires, nanoscale thickness metal films, conductive polymer thin films, boron nitride nanotubes, or a combination thereof.” Thin film transducer has inner and outer faces.); 
a sensor for detecting a sound field (¶0046, Fig. 3. Sensors 310/320.); 
a processor connecting the loudspeaker to the sensor, wherein the processor is configured to execute a processing program (¶0049-¶0053, Fig. 3. Electronic Processor 335 of Controller 325.); and 
a duct, wherein the loudspeaker and the sensor are contained within the duct such that the sound field passes through the first face and the second face and the sensor, and further such that the speaker-sensor system is acoustically transparent (¶0005-0006 and ¶0046, Figs. 3 and 9. Active noise control system for a pipe/duct. Thin film transducer using materials such as carbon nanotubes. Fig. 9 shows a gap between the CNT transducer material 1035 and the housing 1005. Therefore, the sound wave would implicitly/inherently pass through both inner and outer faces of the transducer 1035.).
	Barnard does not expressly disclose the processor performs temporal analysis of the sound field and frequency analysis of the sound field.
	However, both of temporal and frequency analysis for noise cancellation is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to use well known and conventional means of signal processing to achieve the desired noise cancellation.
As to claim 2, Barnard discloses a sensor array, wherein the sensor array is comprised of the sensor and a plurality of additional sensors (Fig. 3. Sensors 310 and 320. Further, noise cancellation systems utilizing multiple microphones are well known in the art.), 
wherein the acoustically transparent loudspeaker and the sensor array are contained within the duct such that the sound field passes through the loudspeaker array and the sensor array (Fig. 3. Transducer 100 and microphones 310/320 in the pipe/duct.).
Barnard does not expressly discloses an acoustically transparent loudspeaker array, wherein the loudspeaker array is comprised of the acoustically transparent loudspeaker and a plurality of acoustically transparent loudspeakers.
However, Barnard (¶0042) discloses the thin film wrap of transducer 100 “is a continuous material as opposed to an array of discrete transducers.” This shows that using an array of discrete transducers is already known. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an array of discrete transducer as it is already known in the art as an alternative to a continuous wrap.
As to claim 6, Barnard discloses wherein the processing program utilizes the system for feedback-reduced noise cancellation (¶0006. “Active noise control system includes a solid state transducer with thin-film materials.” Noise cancellation would at least reduce feedback.).
As to claim 8, Barnard discloses wherein the processing program detects spatial variation of the sound field and minimizes the spatial variation (¶0006. “Active noise control system includes a solid state transducer with thin-film materials.” Noise cancellation minimizes spatial variation of the sound field by cancelling it.).
As to claim 9, Barnard discloses wherein the processing program performs at least one of: spatial wave modification; and temporal wave modification (Barnard, ¶0043, Fig. 3. “The pressure waves created by the thin-film resistive material cancel or shape the acoustic plane wave passing through the solid-state transducer 100.”). 
As to claim 12, Barnard does not expressly disclose a second acoustically transparent loudspeaker, wherein the second acoustically transparent loudspeaker is attached to the first acoustically transparent loudspeaker by an electrode.
However, Barnard (¶0042) discloses the thin film wrap of transducer 100 “is a continuous material as opposed to an array of discrete transducers.” The transducers are connected using electrodes. This shows that using an array of discrete transducers is already known. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an array of discrete transducer as it is already known in the art as an alternative to a continuous wrap.
As to claim 21, Barnard does not expressly disclose a second acoustically transparent loudspeaker array, wherein the second acoustically transparent loudspeaker array is located within the duct and parallel to the first loudspeaker array.
However, Barnard (¶0042) discloses the thin film wrap of transducer 100 “is a continuous material as opposed to an array of discrete transducers.” The transducers are connected using electrodes. This shows that using an array of discrete transducers is already known. Some of the discrete transducers would be located parallel to each other as well (see at least rectangular configuration in Fig. 7 and hexagonal configuration of Fig. 10), and it would have been obvious to one of ordinary skill in the art that all could be. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an array of discrete transducer, as it is already known in the art as an alternative to a continuous wrap.
As to claim 23, Barnard discloses wherein the speaker-sensor system comprises a carbon nanotube thermoacoustic loudspeaker (¶0006-¶0007 and ¶0041. Thermophone made from carbon nanotubes.).
	As to claim 31, Barnard discloses wherein the sound field at a position of the loudspeaker and at a position of the sensor is coherent in amplitude, coherent in phase, and coherent in direction (¶0006 and ¶0046, Fig. 3. Thin film transducer using materials such as carbon nanotubes, which are acoustically transparent, so sound field would be coherent.).
	As to claim 32, Barnard discloses wherein each sensor of the plurality of sensors is a particle velocity probe, a microphone or an accelerometer (Fig. 3. Sensors 310 and 320. Further, noise cancellation systems utilizing multiple microphones are well known in the art.).
As to claim 33, Barnard discloses wherein the processing program causes the loudspeaker to transmit signals to modify the sound field (¶0049-0050. “the controller 325 controls the audio amplifier 330 to provide one or more electrical signals to the solid- state transducer 100 to reduce the noise level exiting the solid-state transducer 100 by canceling at least a portion of the noise entering the solid-state transducer. In another example, the controller 325 controls the audio amplifier 330 to provide one or more electrical signals to the solid-state transducer 100 to change or shape the noise level exiting the solid- state transducer 100 by canceling a specific portion of the noise entering the solid-state transducer.”).
As to claim 34, Barnard discloses wherein the processing program uses data from the sensor to estimate geometric and acoustic properties of the duct to determine the signals to modify the sound field (¶0006 and ¶0049-0050. Active noise control system implicitly modifies the sound filed (i.e. cancels noise) based on estimations of the geometric and acoustic properties of the duct. Noise is picked up by the microphone and a noise cancellation algorithm is applied. The properties of the noise will depend on the geometric and acoustic properties of the duct.).
As to claim 35, Barnard discloses wherein the data is used to refine noise cancellation of the sound field (¶0006 and ¶0049-0050. Active noise control system implicitly modifies the sound filed (i.e. cancels noise) based on estimations of the geometric and acoustic properties of the duct.).

Claims 10 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Barnard, as applied to claim 1 above, in view of Roy et al. (US 2003/0048910 A1) hereinafter “Roy.”
As to claim 10, Barnard does not expressly disclose wherein the processing program performs wave augmentation by generating a masking sound.
Barnard in view of Roy discloses wherein the processing program performs wave augmentation by generating a masking sound (Roy, ¶0004. “Typically, there are two approaches to mitigating the presence of undesired sounds in a space. It can be attenuated as it travels from the source, or it can be covered up or masked with electronically produced masking sounds.”).
Barnard and Roy are analogous art because they are from the same field of endeavor with respect to sound attenuation in closed spaces.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use masking sounds, as taught by Roy. The motivation would have been that it is the conventional alternative to sound attenuation (Roy, ¶0004).
As to claim 36, Barnard does not expressly disclose wherein the processing program generates at least one additional masking sound such that each masking sound is focused in a different respective direction.
Barnard in view of Roy discloses wherein the processing program generates at least one additional masking sound such that each masking sound is focused in a different respective direction (Roy, ¶0004. “Typically, there are two approaches to mitigating the presence of undesired sounds in a space. It can be attenuated as it travels from the source, or it can be covered up or masked with electronically produced masking sounds.” Obvious duplication of parts for plurality of masking sounds in different directions.).
The motivation is the same as claim 10 above.

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over, as applied to claim 1 above, in view of Ayub et al. (Ayub, Md, et al. "Acoustic absorption behaviour of carbon nanotube arrays." Inter-noise 2014, 2014.).
As to claim 22, Barnard does not expressly disclose wherein the speaker-sensor system impedes wave amplitude by less than twelve percent, and wherein wave phase and wave direction are unaffected by the speaker sensor system.
However, Barnard (¶0006) discloses a CNT speaker (i.e acoustically transparent) so it is implicit that the wave phase and wave direction are unaffected.
Barnard in view Ayub discloses wherein the speaker-sensor system impedes wave amplitude by less than twelve percent (Ayub, Abstract. “Results show that a forest of 3mm CNT arrays can provide as much as 10% acoustic absorption capability within the frequency range 125Hz-4kHz.” If 10% absorption is at best, a CNT (carbon nanotube) array transducer would impede wave amplitude by less than twelve percent.).
Barnard and Ayub are analogous art because they are from the same field of endeavor with respect to carbon nanotubes.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the carbon nanotubes would provide less than10% acoustic absorption, as taught by Ayub. The motivation would have been that it is a property of carbon nanotube arrays as shown in the study.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard, as applied to claim 1 above, in view of Microflown ("PU Voyager." Microflown, 15 July 2019, www.microflown.com/products/standard-probes/voyager-probe.).
As to claim 25, Barnard does not expressly disclose wherein the sensor comprises a particle velocity probe, and wherein the processing program uses data from the particle velocity probe to detect directional properties of the sound field. 
Barnard in view of Microflown discloses wherein the sensor comprises a particle velocity probe, and wherein the processing program uses data from the particle velocity probe to detect directional properties of the sound field (Microflown, “The probe comprises a sound pressure microphone and particle velocity sensor, physically at the same point in a compact anodized aluminum body… This probe is designed to help you evaluate and troubleshoot all kind of noise problems while coping with the most demanding measuring conditions.” Particle velocity probe for troubleshooting noise problems.).
Barnard and Microflown are analogous art because they are from the same field of endeavor with respect to correcting noise problems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a particle velocity sensor, as taught by Microflown. The motivation would have been to use an improved sensor technology to better evaluate noise problems in demanding measuring conditions (Microflown).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard, as applied to claims 1 and 2 above, in view of Xiao et al. (Xiao, Lin et al. "Flexible, Stretchable, Transparent Carbon Nanotube Thin Film Loudspeakers." Nano Letters, vol. 8, no. 12, 30 Sept. 2008, pp. 4539-45.), hereinafter “Xiao.”
As to claim 27, Barnard does not expressly disclose wherein the acoustically transparent loudspeaker comprises a planar acoustically transparent loudspeaker, and wherein the planar acoustically transparent loudspeaker is co-planar with an opening of the duct.
Barnard in view of Xiao discloses wherein the acoustically transparent loudspeaker comprises a planar acoustically transparent loudspeaker, and wherein the planar acoustically transparent loudspeaker is co-planar with an opening of the duct (Xiao, Figs. 1a/c and Fig. 2a. Planar CNT loudspeaker wherein the planar CNT speaker is co-planar with the opening of the baffle plate in a loudspeaker/microphone processing setup.).
Barnard and Xiao are analogous art because they are from the same field of endeavor with respect to carbon nanotube speakers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a planar CNT speaker aligned with an opening, as taught by Xiao. The motivation would have been that it is a known CNT configuration for a speaker/microphone processing setup.
As to claim 28, it is rejected under claim 2 using the same motivation as claim 27 above.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard, as applied to claim 2 above, as evidenced by Kelkar et al. (US 2006/0064180 A1), hereinafter “Kelkar,” for further support
As to claim 37, Barnard does not expressly disclose wherein the processing program minimizes amplitudes of non-planar wavefronts propagating from the loudspeaker array to the sensor array.
However, Barnard (¶0006) does disclose an active noise control system. Cancelling/reducing noise from non-planar wavefronts, such as reverb, is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. For example, Kelkar (¶0012) discloses active noise control to reduce noise and vibration in reverberant enclosures such as vehicles.
 The motivation being to cancel any unwanted sounds in the vehicle duct and reduce vibrations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654